Citation Nr: 0804082	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-38 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition 
claimed as teeth shifting after wisdom teeth pulled and a 
failed implant and bone graft for tooth 14 with soreness and 
sensitivity at bone graft donor site, for the purposes of 
compensation or VA outpatient dental treatment.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1990 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claim of service connection for a dental condition 
claimed as teeth shifting after wisdom teeth pulled and a 
failed implant and bone graft for tooth 14 with soreness and 
sensitivity at bone graft donor site, for the purposes of VA 
outpatient dental treatment, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

During service, the veteran's third molars (teeth 1, 16, 17, 
and 32) and tooth 14 were removed, and after a failed implant 
and bone graft at tooth 14, the veteran received a fixed 
partial denture at tooth 14; there is no objective evidence 
that the dental condition was the result of loss of substance 
of the body of the maxilla or the mandible; and there is no 
objective evidence that the veteran currently has a dental or 
oral condition due to in-service trauma.    

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition claimed as teeth shifting after wisdom teeth 
pulled and a failed implant and bone graft for tooth 14 with 
soreness and sensitivity at bone graft donor site, for 
purposes of compensation, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1712, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2007); VAOPGCPREC 5-97; 62 
Fed. Reg. 15,566 (1997).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence in his possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, within the supplemental statement of 
the case in April 2006, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in March 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the veteran's 
service medical and dental records.  The veteran has not 
identified any additional records, such as VA dental records 
or private dental records, for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's claim, and that further development in this respect 
is not required for the reasons that follow.  There is no 
record of irreplaceable missing teeth, or disease or damage 
to the jaw, during or contemporaneous with service; and there 
is no current diagnosis of irreplaceable missing teeth or jaw 
damage.  Under the foregoing circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service department records show that the veteran served on 
active duty from May 1990 to June 2004.  Service dental 
records show that in November 1990, the veteran had teeth 
1and 32 extracted.  At some point thereafter, but by a 
September 1998 examination, teeth 16 and 17 were also 
extracted.  In December 1997, the veteran was noted as having 
advanced periodontal disease, with an etiology of heavy, 
generalized calculus, with what appears to have been above 
and below the gumline.  In particular, the area around tooth 
14 was edematous.  The diagnosis was localized juvenile 
periodontitis with an active site.  Due to infection and an 
abscess, tooth 14 was extracted.  In August 1998, an implant 
was placed in the area of tooth 14, but it failed and was 
removed in April 1999.  In October 1999, a bone graft was 
used; however, it too failed.  In a December 2000 
consultation, another implant was found to be contraindicated 
due to the previous failures at the site of tooth 14, so in 
May 2001, teeth 13 and 15 were prepared to receive a fixed 
partial denture.  Dental visits in October 2003 and March 
2004 indicated no change in the veteran's health history.  

There are no post-service dental records in the file.  A VA 
primary care physician in October 2006 noted a diagnosis of 
dental hot/cold sensitivity (the veteran was to try Sensodyne 
toothpaste).  

In March 2004, the veteran filed a pre-discharge claim of 
service connection for his dental condition.  He specifically 
asserted that his teeth had shifted after his wisdom teeth 
were pulled on one side, that there was a failed implant and 
bone graft at tooth 14, and that he had soreness and 
sensitivity at the bone graft donor site.  

In subsequent statements, the veteran claimed that he had no 
history of dental problems, including cavities, prior to the 
extraction of his wisdom teeth during service.  He indicated 
that he then experienced shifting of his teeth, which created 
gaps and required extra care and diligence to prevent gum and 
tooth disease.  He stated that this resulted in gum 
sensitivity in the molar area on the right side of his jaw 
adjacent to the extracted teeth.  He stated that he also 
required extraction of tooth 14, which was followed by a 
failed implant and bone graft, sensitivity in the area of the 
chin where the bone graft was taken, and a bridge placed at 
the site of tooth 14 (which itself required the grinding down 
of the surrounding teeth, resulting in those teeth becoming 
highly sensitive).  
 
Analysis

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150.  For 
Class I service-connected dental conditions for which 
disability compensation may be provided, the types of dental 
conditions covered are loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. 
§ 17.161(a).  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

In this case, the records show that several teeth were 
extracted during service, particularly the third molars, or 
wisdom teeth (1, 16, 17, and 32), and tooth 14, as claimed by 
the veteran.  The third molars were not lost due to bone loss 
of the body of the maxilla or the mandible due to trauma or 
disease such as osteomyelitis.  As for tooth 14, it was 
eventually restored by dental treatment in 2001, after failed 
implant and bone graft procedures.  

Clearly, it was not lost due to bone loss of the body of the 
maxilla or the mandible due to trauma or disease such as 
osteomyelitis.  In fact, the records indicate that 
periodontal disease and/or infection at the area of tooth 14 
resulted in its loss.  

As the criteria for compensable service-connected dental 
condition under 38 C.F.R. § 4.150 have not been met (and 
there is no evidence that the veteran suffers from any other 
disability listed under 38 C.F.R. § 4.150), there is no 
factual or legal basis to establish a compensable service-
connected dental condition under Class I.  38 C.F.R. § 
17.161(a).  

The veteran contends that he experienced dental trauma in 
service, for which service connection is warranted.  The term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. 
Reg. 15,566 (1997).  There is no evidence that the veteran 
lost any of his teeth, or currently has a dental or oral 
condition, due to in-service trauma.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition for compensation purposes, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

For other types of service-connected dental conditions, VA 
dental outpatient treatment only, not compensation, is 
authorized.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  In this case, the veteran has perfected an appeal as 
to a claim for service connection for a dental condition, and 
the claim is also deemed a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The claim 
of service connection for a dental condition, for VA dental 
outpatient treatment is addressed in the remand, herein 
below.  



ORDER

Service connection for a dental condition claimed as teeth 
shifting after wisdom teeth pulled and a failed implant and 
bone graft for tooth 14 with soreness and sensitivity at bone 
graft donor site, for the purposes of compensation, is 
denied.  


REMAND

The Board now addresses the issue of service connection for a 
dental condition claimed as teeth shifting after wisdom teeth 
pulled and a failed implant and bone graft for tooth 14 with 
soreness and sensitivity at bone graft donor site, for the 
purposes of VA outpatient dental treatment.  The file 
discloses that the Houston, Texas RO notified the veteran in 
an October 2004 letter that his dental claim was forwarded to 
the Audie Murphy VA Medical Center for review by its dental 
department.  The next month the claims folder was transferred 
to the Waco, Texas RO, because the veteran resided within its 
jurisdiction.  Then, in a May 2005 rating decision, the Waco 
RO indicated that a copy of the veteran's dental claim was 
sent to the Temple VA Medical Center for treatment purposes 
only.  

The file does not contain any records to include dental 
determinations from the dental clinics at the Audie Murphy 
and Temple VA Medical Centers.  It is also noted that the 
veteran relocated in September 2005, and is now living in 
Virginia.  While he has been seen at the Hampton VA Medical 
Center, there is no evidence of dental clinic visits there.  
Thus, it is not known whether the veteran's claim for service 
connection for a dental condition for purposes of outpatient 
dental treatment has been addressed by the medical centers 
and whether the veteran has received any outpatient dental 
treatment, if so authorized to do so.  



Accordingly, the case is REMANDED for the following action:

1. Obtain any records dated since June 
2004, pertaining to dental determinations, 
complaints, and treatment from the Audie 
Murphy VA Medical Center, the Temple 
Medical Center, and the Hampton VA Medical 
Center.  

2. Upon completion of the above, 
readjudicate the claim.  If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


